Citation Nr: 1124144	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  10-00 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an effective date prior to June 19, 2009, for service connection for prostate cancer, status-post post radical prostatectomy.  

2.  Entitlement to an effective date prior to June 19, 2009, for service connection for erectile dysfunction.

3.  Entitlement to an effective date prior to June 19, 2009, for Special Monthly Compensation ("SMC") based on loss of use of a creative organ.


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1967 to December 1970.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Louisville, Kentucky, which granted service connection for prostate cancer, status-post post radical prostatectomy, service connection for erectile dysfunction, and SMC based on loss of use of a creative organ, each with an effective date of June 15, 2009.  In a subsequent, December 2009 rating decision, the RO concluded that there was clear and unmistakable error ("CUE") in the effective date elements of the claims granted in the August 2009 rating decision and changed the effective date for each benefit to June 19, 2009.
 

FINDINGS OF FACT

1.  On June 19, 2009, the Veteran filed claims of entitlement to service connection for prostate cancer, status-post post radical prostatectomy, service connection for erectile dysfunction, and SMC based on loss of use of a creative organ, and in an August 2009 rating decision, the RO granted the claims, each with an effective date of June 15, 2009.

2.  In a December 2009 rating decision, the RO determined that there was CUE in the effective date elements of the claims granted for service connection for prostate cancer, status-post post radical prostatectomy, service connection for erectile dysfunction, and SMC based on loss of use of a creative organ, and changed the effective date for each of the benefits to June 19, 2009, the date the claims were received.  





CONCLUSIONS OF LAW

1.  Entitlement to an effective date prior to June 19, 2009, for service connection for prostate cancer, status-post post radical prostatectomy, is not warranted.  
38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.152, 3.400, 20.201 (2010).

2.  Entitlement to an effective date prior to June 19, 2009, for service connection for erectile dysfunction is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.152, 3.400, 20.201 (2010).

3.  Entitlement to an effective date prior to June 19, 2009, for SMC for loss of use of a creative organ is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.152, 3.400, 20.201 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  

a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).  Thus, any error related to this element is harmless.

The requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In this case, VCAA notice is not required because the issues presented involve claims that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also Valiao v. Principi, 17 Vet. App. 229, 232 (2003) ("Where the facts averred by a claimant cannot conceivably result in any disposition of the appeal other than affirmance of the Board decision, the case should not be remanded for development that could not possibly change the outcome of the decision.").

Here, the Board believes that resolution of the Veteran's appeal with regard to the effective date issue is dependent on interpretation of the regulations pertaining to the assignment of an effective date.  Therefore, the Board finds VA has no further duty to notify him of the evidence needed to substantiate his earlier effective date claims.  See 38 U.S.C.A. § 5103A.  Consequently, the Board further finds that any deficiency in not providing notice as to the effective date element is moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Moreover, even if the Board were erroneous in treating the resolution of these claims as ones based on statutory interpretation as contemplated by Dela Cruz, the record reflects that the RO subsequently adjudicated the Veteran's earlier effective date claims in a December 2009 Statement of the Case ("SOC"), which provided him with notice of what the RO would do in the development of the claims, what he was required to do, and that he should submit evidence in support of his claims.  Moreover, the Veteran has not alleged that there is any outstanding evidence that would support his assertion that he should be granted an earlier effective date, and the Board is similarly not aware of any such evidence.  Therefore, the Board finds that VA has complied with the notice and assistance requirements of the VCAA and its regulations.

      b.) Duty to Assist

VA has a duty to assist a veteran in the development of a claim.  This duty includes assisting him or her in the procurement of service treatment and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).   Here, the claims folder contains the Veteran's service and post-service treatment records, as well as a VA examination report dated August 2009.  Nevertheless, as the facts of this issue are not in dispute, the Veteran is not prejudiced by any failure to acquire the necessary evidence for adjudication of the claims.  Accordingly, the Board concludes that its duties under the VCAA have been met.

II.  Analysis

The Veteran has requested the assignment of an effective date prior to June 19, 2009, for the grants of service connection for prostate cancer, status-post post radical prostatectomy, erectile dysfunction, and SMC.  Specifically, he requests that the effective dates for these benefits be changed to approximately February 1, 2005, the day after he was released from the hospital after his radical prostatectomy, and the time that he alleges that the symptoms of his condition began.  See notice of disagreement, September 2009.

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service, or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C. 5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, the effective date will be assigned on the basis of the facts as found.  38 C.F.R. § 3.400(a).  Similarly, under 38 C.F.R. § 3.400(b)(2)(ii), the  effective date for a grant of presumptive service connection will be the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 
38 C.F.R. § 3.1(p) (2010).  Any communication or action indicating intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2010).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary of VA ("Secretary") with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As previously discussed, although, in the August 2009 rating decision, the RO initially established the effective date for the Veteran's claims as June 15, 2009, in the December 2009 rating decision, it was found that there was CUE in the assignment of that date, as the Veteran's claims were not actually received until June 19, 2009.

In this case, despite the Veteran's contention to the contrary, the Board concludes that an earlier effective date is not warranted for any of the Veteran's claims.  In this regard, the Board has thoroughly reviewed the record and has found no evidence of communication from the Veteran, prior to receipt of his formal application (VA Form 21-526) on June 19, 2009, indicating an intent to apply for VA benefits.  Moreover, the Veteran himself has failed to identify any such communication that could be objectively construed as a formal or informal claim.

Finally, the Board notes that the Veteran has argued that, because his medical treatment records are dated in January 2005, the effective date for his claims should be approximate to that period.  In this regard, the Board notes that, under certain circumstances, examination or hospitalization reports may be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law, if the report relates to a disability which may establish entitlement.  38 C.F.R. 
§ 3.157 (2010).  Specifically, once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a VA examination or hospitalization report will be accepted as an informal claim for increased benefits.  38 C.F.R. § 3.157(b)(1).  Here, however, because the Veteran's claims of entitlement to compensation had not yet been granted, even if his medical treatment records had been received in 2005, such documents, in and of themselves, would not constitute a pending informal claim.

Accordingly, an effective date prior to June 19, 2009, for the Veteran's appealed claims is not warranted.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt rule," enunciated in 38 U.S.C.A. § 5107(b), is therefore not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).
   


ORDER

Entitlement to an effective date prior to June 19, 2009, for the grant of service connection for prostate cancer, status-post post radical prostatectomy, is denied.

Entitlement to an effective date prior to June 19, 2009, for the grant of service connection for erectile dysfunction is denied.

Entitlement to an effective date prior to June 19, 2009, for the grant of SMR for loss of use of a creative organ is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


